Citation Nr: 1615794	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-03 006	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 2004 to February 2008.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In December 2014, the Board remanded the claim to the ROIC, for further development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDING OF FACT

The preponderance of the evidence of record reflects that the Veteran has not had a respiratory disability during the pendency of the claim.


CONCLUSION OF LAW

A respiratory disability was not incurred or aggravated in service.  38 U.S.C.A.            §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  
VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Here, the Veteran was sent a letter in November 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board initially remanded the issue in March 2014 to the RO for further development that included obtaining results from an in-service pulmonary function test (PFT) and a September 2011 VA examination PFT, and to schedule the Veteran for a new VA pulmonary medical examination.  The Veteran's February 2007 service treatment record indicated that the physician referred the Veteran to undergo a PFT.  However, that test was not associated with the service treatment records submitted by the Veteran.  The Veteran was informed in April 2014 that the February 2007 PFT results were requested from the Records Management Center, that it was unavailable, and further attempts to obtain the records would be unsuccessful.  See 38 C.F.R. § 3.159(e)(1).  

Regarding the Veteran's September 2011 PFT results, it appears that September 2011 VA examiner indicated that a PFT was not conducted, but was pending at that time.  A CAPRI appointment log indicated that the Veteran's PFT was scheduled in October 2011 and November 2011 and the Veteran was a no-show for both appointments.  An April 2014 Report of General Information indicated the same. 

Finally, the Veteran was scheduled for a VA examination in April 2014.  The Veteran submitted a letter in May 2014, which indicated that he would not be able to attend the scheduled appointment.  In light of this, in December 2014, the Board again remanded the claim of service connection for a respiratory disorder to the agency of original jurisdiction (AOJ) to provide the Veteran an additional opportunity for a pulmonary examination.  A Compensation and Pension Examination Inquiry reflects that a respiratory examination was requested on March 24, 2015.  On the next day, a letter was sent to the Veteran's last known address, informing the Veteran that he would be scheduled for a VA examination and that failure to report to the examination would result in consideration of the claim based on the evidence of record.  The letter was not returned, nor is there any evidence in the record that the Veteran's address has changed.  There is no copy of a letter that was sent to the Veteran informing him of the time and date of the examination, although there is document that indicates, that the Veteran "failed to report" for the scheduled examination on May 1, 2015.  

Since that time, the claim has been readjudicated in a May 2015 supplemental statement of the case, which expressly stated that the Veteran failed to report for a VA examination on May 1, 2015.  In response, the Veteran's representative submitted an expedited processing request, which indicated that the Veteran had no additional evidence to submit.  In a March 2016 post-remand brief, the Veteran's representative noted that the Veteran failed to report for the May 2015 VA examination and wrote, "This case is advanced to the Board for their appellate review." 

Generally, when a Veteran, without good cause, does not appear for a VA examination scheduled in connection with an original compensation claim, the claim shall be rated based on the evidence of record.   38 C.F.R. § 3.655(a), (b).  The claim for service connection for a respiratory disability was an original compensation claim, filed on a VA Form 21-526.

There is a presumption of regularity with regard to processes and procedures throughout the VA administrative process.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005) (RO's issuance of SOC); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (RO's mailing of a VA decision to a veteran).  The presumption of regularity is not absolute and may be rebutted by the submission of "clear evidence to the contrary."  Warfield v. Gober, 10 Vet. App. 483 (1997) (quoting Rosler v. Derwinski, 1 Vet. App. 241 (1991)).  Here, although the claims file does not contain the letter informing the Veteran of the time and date of the examination, the subsequent submissions and statements from the Veteran and his representative indicated that the Veteran was aware that he failed to show to the VA examination and nonetheless requested expedited processing and appellate review of his claim.  It appears all letters were sent to the correct address and there is no indication in the record that the Veteran's address has changed.  Thus, the presumption of regularity would apply in this situation, see Kyhn v. Shinseki, 24 Vet. App. 228 (2011), vacated on other grounds, Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013), and the Board finds that the Veteran has not shown good cause for not appearing for the scheduled examination.  See Baxter v. Principi, 17 Vet. App. 407 (2004) (holding that that the Board need not examine whether the presumption of regularity has been rebutted unless and until the Veteran, at a minimum, alleges that he did not receive the document in question).  The Board will therefore decide the claim based on the evidence of record.  

As discussed in detail above, the AOJ substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran was informed in July 2010 that his service treatment records were requested from the National Personnel Records Center and that they were unavailable.  See 38 C.F.R. § 3.159(e)(1).  A July 2010 formal finding of unavailability memorandum details the attempts made by the RO to obtain the records, including contacting and requesting records from the NPRC.  However, it appears that the Veteran submitted service treatment records in November 2010 and that all service treatment records from the Veteran's period of active service are of record.  The Veteran has not indicated otherwise.  The claims file contains the Veteran's post-service VA treatment records.  Moreover, for the reasons indicated in the discussion below, the September 2011 VA examination was adequate because the VA examiner explained the reasons for his conclusions based on his examination findings and an accurate characterization of the evidence of record.  Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A necessary element for establishing a service connection claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran filed his service connection claim in this case in October 2009.  The claim, however, must be denied because the preponderance of the evidence reflects that the Veteran has not had a respiratory disability at the time of his claim or during its pendency.

The Veteran contends that he has a respiratory disorder as a result of being exposed to dust and fumes from burning trash while deployed in Iraq from April 2005 to August 2005. 

As to whether the Veteran has had a respiratory disability during the pendency of the claim, VA treatment records from October 2009 to December 2014 reflect that the Veteran had normal and clear lungs, or no cough, wheezing, or rhonchi.  In December 2009 VA treatment records, the Veteran indicated that he was exposed to fumes from burning trash and dust from performing concrete work.  There were no respiratory complaints reported at that time. 

The Veteran underwent a VA examination in September 2011.  The Veteran complained that he experienced shortness of breath that lasted a few minutes during rest.  He denied experiencing shortness of breath with exercise and also indicated that there were no triggers.  The Veteran stated that he was able to run one-and-a-half miles in ten minutes for his National Guard training test.  The examiner noted the Veteran's February 2007 in-service complaints of intermittent dyspnea for seven months.  Upon physical examination, the Veteran's lungs were clear.  The examiner noted the chest X-ray done in conjunction with the examination, which revealed normal lung fields and no active disease.  Based on review of the record and the Veteran's statements, the examiner concluded that the Veteran's history of intermittent shortness of breath lasting only for a couple minutes, and not related to exertion, was highly suggestive of subjective dyspnea not related to lung problems.  The examiner explained that lung related dyspnea worsens with exercise, but the Veteran indicated that he could exercise without shortness of breath.  

In regard to the Veteran's in-service complaints of intermittent dyspnea, the examiner indicated that the record also showed that his lungs were normal upon physical examination and that there was a finding of normal lungs on his November 2007 separation examination.  Thus, the examiner opined that the Veteran's report of intermittent dyspnea was related to emotional issues such as anxiety rather than any underlying lung disease.  As rationale, the examiner provided that anxiety typically produces intermittent subjective sensation of breath not related to exertion. 

Given that the VA examiner relied on a chest X-ray and physical examination of the Veteran, and explained the reasons for his conclusion that there was no underlying lung disease based on an accurate characterization of the evidence of record, the Board finds that his opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, there is no medical opinion to the contrary.

The Board has also considered the Veteran's statements that his symptoms are due to a respiratory disorder.  While lay witnesses are competent to testify as to some medical matters, the Veteran's testimony as to the cause of his symptoms such as difficulty breathing is testimony as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's lay statements in this regard therefore are not competent and do not support the existence of a respiratory disorder during the pendency of the claim.  To the extent that the Veteran's testimony on this question is competent, the Board finds that the specific, reasoned opinion of the trained health care professional who conducted the September 2011 VA examination are of greater probative weight than the more general lay assertions.

In reaching the above conclusions, the Board notes the Court's holding that "when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, although February 2007 service treatment records reflect that the Veteran complained of intermittent dyspnea, the Veteran denied experiencing any shortness of breath related to his Iraq deployment in an August 2005 post-deployment health assessment and also denied having breathing difficulties in a May 2007 health assessment.  In addition, the Veteran had a normal separation examination with no notation of a lung disorder in November 2007.  The VA examiner considered the Veteran's in-service complaints of intermittent dyspnea, and specifically found that the Veteran did not have a respiratory disorder based on a recent chest X-ray, the claims file, and the Veteran's statements.  For the reasons stated above, the Board finds that the VA examiner adequately explained his conclusion that the dyspnea did not reflect that the Veteran had a respiratory disability at any time, to include during the pendency of the claim.

In finding the absence of a respiratory disability during the pendency of the claim, the Board notes that a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  The weight of the evidence above shows, however, that the in-service complaints of difficulty breathing were not indicative of a respiratory defect or impairment during the pendency of the claim. 

As the preponderance of the evidence reflects an absence of a current disability with regard to the claim on appeal, the Veteran has failed to meet his burden of establishing this essential element of his claim.  See 38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his benefits claim).  The preponderance of the evidence is thus against the claim for entitlement to service connection for a respiratory disability, the benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b).
  

ORDER

Entitlement to service connection for a respiratory disability is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


